Citation Nr: 9927094	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
psychosis associated with an organic brain syndrome, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for weakness in 
the left upper extremity (minor).

3.  Entitlement to a compensable evaluation for weakness in 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1976 to 
May 1977.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision from the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 1997 the Board denied service connection for 
urinary incontinence, a seizure disorder, a headache 
disorder, bilateral hearing loss, and tinnitus.  It remanded 
the issues of entitlement to an increased rating for a 
psychiatric disorder and weakness in the left upper and left 
lower extremities for further development.  

In March 1998 and March 1999 the RO affirmed the denials of 
entitlement to increased evaluations for the veteran'' 
psychiatric and left upper and lower extremity disabilities.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's psychiatric disability is not manifested by 
a definite impairment of social and industrial adaptability, 
and is not manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

3.  The veteran's left upper extremity weakness is not 
manifested by symptoms equivalent to mild, incomplete 
paralysis.  

4.  The veteran's left lower extremity weakness is not 
manifested by symptoms equivalent to mild, incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
psychosis associated with an organic brain syndrome have not 
been met.  38 U.S.C.A. 1155, 5107; 38 C.F.R. §§ 3.321(b), 
4.1, 4.2; 38 C.F.R. § 4.132, Diagnostic Code 9210 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic 
Code 9210 (1998); 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).  

2.  The criteria for a compensable evaluation for weakness in 
the left upper extremity have not been met.  38 U.S.C.A. 
1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 
8713 (1998).  

3.  The criteria for a compensable evaluation for weakness in 
the left lower extremity have not been met.  38 U.S.C.A. 
1155, 5107;  38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.2, 4.124a, 
Diagnostic Code 8720 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychosis Associated with an Organic Brain Syndrome

Factual Background

The pertinent evidence of record shows service medical 
records are negative for diagnoses of a psychosis.  There is 
documentation of a head injury from a car accident in 
service.  The veteran was hospitalized, and the diagnosis was 
a head injury and questionable ingestion of drugs.  

Soon after his discharge from service, the veteran was 
hospitalized twice in 1977 at the VA Hospital (VAH) in Allen 
Park for treatment of an acute schizophrenic episode.  
Symptoms included bizarre behavior, paranoia, grandiose 
behavior, and auditory and visual hallucinations.  

In June 1978 the RO granted service connection for an acute 
schizophrenic episode, in remission, assigning a 100 percent 
rating from August 8, 1977, and a 10 percent rating from May 
23, 1978.  This decision was not appealed.  The RO assigned a 
noncompensable rating in 1982 and later re-assigned a 10 
percent rating in April 1983.  In July 1987 the Board issued 
a decision denying entitlement to an increased evaluation for 
psychosis associated with organic brain syndrome.  

Progress notes from the Allen Park VA Medical Center (VAMC) 
show that the veteran was treated there between October 1990 
and December 1990 for psychological problems.  Symptoms 
included reports of insomnia, loss of appetite, hearing 
voices, and feeling that people were watching him.  He also 
reported difficulty with concentration, irritability, an 
inability to sit quietly for long, ideas of reference, and 
mood changes.  The veteran was initially diagnosed with 
paranoid schizophrenia and was started on Stelazine.  By 
November 1990 the veteran reported that his medication was 
calming him down.  On follow-up examinations, this diagnosis 
was changed to organic mood disorder.  

On follow-up at Allen Park in December 1990 the veteran was 
reporting auditory hallucinations but was noted as being very 
vague in his description of them.  It was noted that the 
veteran appeared to be under the influence of alcohol.  The 
veteran's breath smelled of alcohol and he admitted to 
drinking wine in the morning.  Diagnoses were to rule out 
paranoid schizophrenia, rule out organic mood disorder, and 
rule out malingering.  

Progress notes from Allen Park VAMC show no specific 
psychological complaints noted through June 1991.  The 
primary complaints noted during this period were headaches.  
The veteran was also noted as continuing to consume alcohol.  

The veteran denied drinking alcohol in an April 1991 progress 
noted but was noted as smelling of alcohol.  Hallucinations 
were denied.  

Allen Park VAMC progress notes show no diagnosis or specific 
documentation of psychological complaints from July 1991 
through July 1992.  Progress notes from this period primarily 
document complaints of headaches and other physical 
complaints.  Progress notes from this period consistently 
note that the veteran was not having auditory or visual 
hallucinations.  No specific diagnosis of a psychological 
condition was documented during this period.  

In November 1992, the veteran submitted a claim for, in 
pertinent part, an increased evaluation of his service-
connected psychiatric condition.  

In March 1993, the veteran underwent, in pertinent part, a VA 
examination for mental disorders.  On examination, the 
examiner noted that the veteran appeared to be of 
questionable reliability.  The examiner concluded that the 
veteran had presented as somewhat inebriated for the 
examination.  He also noted that the veteran appeared to 
smell of alcohol.  He further noted that some statements made 
by the veteran were in stark contrast with a medical report 
"in the chart."  

The veteran admitted to alcohol excess, and a history of 
alcohol abuse was noted in the veteran's files.  The veteran 
denied using alcohol the morning of the VA examination but 
stated that he typically might drink a pint of wine in the 
afternoon.  The veteran reported that he had been out of work 
for years.  His reported explanations for this was that there 
was no work available and that his nerves and public 
reactions were impaired.  

On examination, the veteran appeared to be mildly inebriated.  
The veteran was diagnosed with psychosis (not otherwise 
specified (NOS)); rule out somatization; rule out 
"factitious" condition; and alcohol abuse, with abusive 
personality traits.  The veteran's global assessment of 
functioning (GAF) was noted as being at 40.  

In March 1994 the veteran submitted a Social Security 
Administration (SSA) disability report.  The veteran reported 
that he was unable to work due to a nervous disorder, 
headaches, hearing, urinary incontinence, being shot in the 
upper right arm, and alcoholism.  The veteran reported no 
household chores and no hobbies.  He only reported social 
contact with a person he was staying with.  He stated that 
his transportation consisted of walking or the bus.  The 
veteran stated that he had not been able to hold on to a job 
because of his psychiatric illness.  

The veteran also submitted a drug and alcohol questionnaire.  
In this questionnaire, the veteran admitted to using alcohol 
to excess.  He reported drinking wine, brandy, and gin.  The 
veteran reported a history of binge drinking and that he was 
experiencing DT's.  The veteran reported that he had lost 
work in the past because of his alcohol consumption.  

In March 1994 the veteran submitted a Daily Activities 
Questionnaire pursuant to his application for disability 
benefits from the SSA.  The veteran reported having no 
difficulties with caring for his own personal needs.  The 
veteran reported having few chores because he was homeless; 
however he reported that he did not need any help with 
completing the chores that he did perform.  The veteran 
reported enjoying, when he could, such activities as playing 
chess or cards, and fixing things such as computers, radio, 
lights, and other electric things.  The veteran reported 
reading the newspaper and electronic, technical information 
for up to date information.  

The veteran reported that he was living with friends.  
Regarding sleep, the veteran reported tossing and turning 
until he would fall asleep.  The veteran reported not getting 
along with his family and no longer seeing them.  

The veteran opined that he was unable to work because of his 
nervous disorder and because he was not able to control his 
energy; he stated that he was more hyper.  He also reported 
trying to work, but that he was too disorderly, and that his 
reaction was too slow.  The veteran reported losing 
employment in the past due to his nervousness, consumption of 
alcohol, and an inability to get along with co-workers.  

A third party who indicated seeing the veteran every day also 
submitted a Daily Activities Questionnaire.  The third party, 
R.L.J., reported that the veteran would toss and turn most of 
the night and that he would sleep for maybe four or five 
hours.  She stated that the veteran lived on the street.  She 
stated that the veteran could care for his own personal 
needs.  She reported that the veteran had no household 
chores.  However, she also reported that the veteran handled 
chores very well.  She reported that the veteran needed no 
assistance in getting out and that he used public 
transportation.  She reported that the veteran sometimes 
played chess or cards.  She stated that the veteran watched 
television at her house, primarily the news.  She also noted 
that he liked to read the newspaper and magazines and that he 
was able to remember what he read.  She noted that he had 
difficulty concentrating at times due to headaches.  She 
reported that the veteran would act confused at times and 
"pretty normal" at times.  

She stated that the veteran got along with her family pretty 
nicely.  She stated that he would sometimes go to church but 
did not attend any entertainment activities.  She reported 
that his attitude and social activities had faded away, and 
that he did not do much of anything anymore.  

In May 1994 the veteran underwent a psychiatric examination 
at Bay View Medical Clinic.  On examination, cooperation was 
described as marginal.  The examiner noted that the veteran 
would have periodic outbursts of anger, arguing about the 
meaning of specific words.  The veteran's chief psychological 
complaints were his nerves and his temper.  

Regarding alcohol abuse, it was noted that the veteran both 
admitted to and denied having blackouts and delirium tremens 
(DT's).  The veteran reported that he worked his way up to 
consuming five bottles of wine a day and that he presently 
would drink anything that he could either get by buying or 
through offers from others.  He admitted to drinking one 
glass of wine before coming to the examination.  The examiner 
noted that the veteran did not appear to be under the 
influence of alcohol.  
On examination, the veteran's intellectual functioning was 
described as erratic but that his intellectual capacity 
appeared to be close to normal.  The veteran's affect was 
described as labile and often blunted with episodes of 
hostility and anger, and infrequent periods of good humor.  
The veteran denied feeling depressed or suicidal.  The 
veteran admitted to having trouble with his temper when he 
would get drunk.  It was noted that there were no phobias or 
obsessive phenomenon.  

While the veteran's thinking was described as borderline at 
times, the examiner concluded that the veteran was not 
currently psychotic.  He also concluded that the veteran did 
not show evidence of a thought disorder.  The examiner did 
note that the veteran had memory problems, which the veteran 
denied.  The veteran was diagnosed with organic personality 
disorder, schizophrenia (residual type, chronic, with acute 
exacerbations); and alcohol abuse, extent undetermined.  A 
GAF of 54 was assigned.  The examiner concluded that the 
veteran was not competent to handle his own funds because of 
his use of alcohol and poor judgment.  He also commented that 
psychiatric factors would handicap him, especially in terms 
of the general erratic nature of his functioning.  He noted 
that the veteran's impulsivity, use of alcohol, mood changes, 
impaired judgment, and memory problems were "all factors 
involved." 

In June 1994 a physician completed forms supplied by the SSA 
assessing the veteran's mental functional capacity.  In a 
Mental Residual Functional Capacity Assessment, the physician 
concluded that the veteran had primarily marked limitations 
on his understanding and memory; sustained concentration and 
persistence; social interaction, and adaptation.  In 
rendering this conclusion, the physician noted the diagnoses 
of organic personality, residual schizophrenia, and alcohol 
abuse.  The physician stated that the veteran would not be 
able to sustain even simple tasks.  

The physician also completed a Psychiatric Review Technique 
form (PRTF) regarding the veteran's psychological condition.  
The physician again noted that the veteran's psychiatric 
diagnoses were organic personality disorder and residual 
schizophrenia.  

The physician also noted that the veteran had alcohol abuse 
and indicated that such alcohol abuse affected the veteran's 
organic mental disorders.  He concluded that the veteran had 
moderate limitations of his activities of daily living; 
social functioning; frequent limitations on concentration, 
persistence, or pace; and that he had a history of one or two 
episodes of deterioration or decompensation in work or a 
work-like setting.  

In June 1994 SSA concluded in a disability determination that 
the veteran was disabled from working due to organic 
personality and alcohol abuse.  This conclusion was based on 
the May 1994 psychiatric examination.  

In August 1997 the veteran underwent, in pertinent part, a VA 
psychiatric examination and a social-industrial survey.  

The veteran reported during the August 1997 VA psychiatric 
examination that he still drank alcohol all the time.  He 
reported consuming primarily wine, but liquor as well.  He 
reported he was presently drinking about one pint of wine per 
day, and one or two pints on the weekend.  The veteran 
reported that he would 'love' to have some wine after 
completion of the VA examination.  The veteran reported 
consuming liquor at parties, as was the case the previous 
week, when he participated in a Hawaiian party.  

The veteran reported that his appetite had been very good and 
that he usually did not have any sleep difficulties.  His 
present complaints consisted of a report of startle episodes 
and generally feeling "jittery most of the time."  

On examination, the veteran appeared clean and well-groomed.  
The veteran referred to having jerking movements, but it was 
noted that such movements were not observed during the 
examination.  The veteran appeared to be uncommunicative on 
occasion.  This was attributed to evasiveness and 
deliberation, rather than a speech pathology.  His overall 
ability to communicate was described as adequate.  

It was noted that the veteran appeared comfortable, composed, 
sociable, and interacted well with the examiner.  The veteran 
stated that he was feeling well because he was getting along 
with his mother and stepfather.  He also reported good 
relationships with his siblings.  The veteran appeared to be 
generally amicable and good natured.  His affective and 
emotional responses were generally found to be appropriate.  
It was noted that there was no evidence of lability or 
affective disassociation.  

Productivity was found to be somewhat slowed, but no other 
abnormalities were noted.  It was specifically noted that 
thinking processes were not derailed, disorganized, 
disconnected, or fragmented.  Thought content was found to be 
not unusual.  The veteran was found to be alert and conscious 
of his surroundings and was well oriented in all spheres.  
The veteran exhibited some difficulties with memory.  The 
veteran also was found to exhibit some insight into his 
strengths and weaknesses.  

The veteran was diagnosed with alcohol dependency; a history 
of marijuana and cocaine abuse (in remission); a history of a 
schizophrenic disorder (it was concluded that no clinical 
evidence supporting this diagnosis was found); borderline 
intellectual functioning; and mixed personality disorder 
involving immature, dependent, and organic (residuals of a 
head injury and the effects of alcohol on the nervous system) 
personality traits.  A GAF of 80 was assigned.  

The examiner concluded that the veteran did not show present 
manifestations of psychosis and that the veteran's alcohol 
problem remained unabated.  He also concluded that it was 
likely that some of the veteran's bizarre and psychotic-like 
behavior might have resulted from the toxic effects of 
alcohol or its interaction with legal or illegal drugs.  
However, the examiner, in assessing a GAF of 80, also 
stressed that substance abuse and the effects of organic 
brain damage could not be completely separated from the 
veteran's psychiatric disorder.  Nonetheless, the examiner 
noted that a GAF of 80 indicated only a slight impairment in 
social and occupational functioning and that any symptoms 
that would interfere would be transient in nature.  

The examiner finally concluded that, on the basis of the 
available data, it was unlikely that the veteran's service-
connected psychiatric symptomatology interfered with his 
occupational and social functioning.  

During the August 1997 social-industrial survey, described as 
a social work service report and summary, the veteran 
reported using alcohol since the age of 18 and that he had 
last used alcohol in August 1997, when he consumed one pint 
of wine and one 22 ounce beer.  He stated that he had used 
alcohol three of the past seven days and twelve of the past 
thirty days, averaging about a pint of wine on each occasion.  
The veteran denied any history of blackouts, DT's, or 
seizures.  A history of marijuana and cocaine use was also 
noted.  

The social worker next addressed the veteran's psychiatric 
condition.  A history of psychiatric hospitalizations was 
noted.  The veteran reported having a prescription for 
Stelazine and that he would take it as needed.  The last 
reported out-patient psychiatric treatment was noted as being 
1993.  On examination, it was noted that the veteran was 
alert and fully oriented, and was relevant and coherent in 
his conversation.  It was noted that the veteran was 
currently residing with his mother.  

His memory was found to be intact, and he was also noted as 
being able to adequately interpret abstractions and proverbs.  
He denied any current grandiose delusions or paranoid 
ideations.  He denied auditory hallucinations.  Hygiene and 
grooming were described as fair.  He denied any history of 
homicidal or suicidal attempts or gestures.  Insight and 
judgment were described as being fair.  He stated that his 
appetite was normal but that he had problems maintaining his 
sleep.  It was noted that the veteran had a warrant for his 
arrest regarding an unpaid parking ticket.  The social worker 
concluded that the veteran's extensive substance abuse 
history appeared to have created some of his current legal 
issues.  She found him to be moderately impaired.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a noncompensable rating for a 
psychotic disorder requires psychosis in full remission.  A 
10 percent rating requires mild impairment of social and 
industrial adaptability.  A 30 percent rating requires 
definite impairment of social and industrial adaptability.  A 
50 percent rating for a psychotic disorder is warranted when 
manifested by considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9210 (1996).

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  In evaluating impairment resulting 
from ratable psychiatric disorders, social inadaptability is 
to be evaluated only as it affects industrial adaptability.  
Id.  The principle of social and industrial inadaptability as 
the basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful work and 
decrease in work efficiency.  Id.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a non-compensable rating is warranted where 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
A 10 percent rating for mental disorders is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9210 (1998).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
condition.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

In addition, a review of the record indicates that the 
development requested by the Board in its February 1997 
remand has been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Specifically, by February 1997 letter, the RO 
afforded the veteran the opportunity to identify additional 
treatment records which were pertinent to his claim, and the 
RO obtained SSA records pertaining to the veteran.

The record also shows that the RO scheduled (and the veteran 
attended) a VA psychiatric examination and a social-
industrial survey in August 1997.  The VA psychiatric 
examination is thorough and responsive to all of the Board's 
February 1997 remand questions.  The examination report 
indicates that the claims folder was reviewed by the examiner 
in conjunction with his examination of the veteran.  
Regarding the social-industrial survey, the record shows that 
the social worker specifically addressed and distinguished 
the veteran's employment history, psychiatric history, and 
substance abuse history.  She also assessed the veteran's 
current condition and made a conclusion as to his level of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Thus, the Board finds that the development completed in this 
case is in full compliance with the Board's February 1997 
remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

The veteran's psychiatric disorder is currently rated as 10 
percent disabling under Diagnostic Code (DC) 9210.  Under the 
previous regulation, a 10 percent rating for a psychotic 
disorder requires mild impairment of social and industrial 
adaptability.  The next higher rating (30 percent) requires 
definite impairment of social and industrial adaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9210.  

Under the current regulations, a 10 percent rating for mental 
disorders contemplates occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events.  38 C.F.R. § 
4.130, Diagnostic Code 9210.

The probative evidence of record shows that the veteran's 
psychiatric disorder does not warrant a rating in excess of 
10 percent under either the old or the new regulations.  

It was specifically concluded at the August 1997 VA 
examination that it was unlikely that the veteran's 
psychiatric symptoms interfered with his occupational and 
social functioning.  The veteran was assigned a GAF of 80.  


While some memory problems were noted, the examiner 
specifically concluded that the veteran did not show 
manifestations of psychosis (including schizophrenia).  He 
was found to show no clinical evidence of a schizophrenic 
disorder.  The veteran's primary diagnosis was alcohol 
dependency.  In addition, the examiner noted that the veteran 
appeared comfortable, composed, and sociable.  He was 
generally described as appearing amicable, pleasant, and 
good-natured.  The veteran also reported having a good 
appetite and no sleep problems.  

Similarly, at the August 1997 social-industrial examination, 
the veteran was found to be able to adequately interpret 
abstractions and proverbs.  His affect was found to be 
appropriate and his mood was described as euthymic.  He 
denied paranoid ideation, grandiose delusions, auditory 
hallucinations, and suicidal or homicidal attempts or 
gestures.  The veteran's hygiene was described as fair.  The 
only complaint noted on examination was problems with 
maintaining sleep.  

The next most recent psychiatric examination was conducted in 
May 1994.  On this examination, the veteran was diagnosed 
with organic personality disorder, schizophrenia, residual 
type, chronic with acute exacerbations, and alcohol abuse, 
extent undetermined.  The Board notes that the examiner 
specifically concluded that the veteran was not psychotic at 
the time of the interview.  He also concluded that his 
intellectual functioning was close to the normal range.  

In addition, the Board notes that both the veteran and a 
third party reported in questionnaires that the veteran was 
able to perform self-care skills and chores.  While the 
veteran's acquaintance reported that the veteran's social 
activities had faded away, both the veteran and the 
acquaintance noted that the veteran attended church, played 
chess, and played cards.  The acquaintance noted that the 
veteran got along pretty well with her family.  


Prior to May 1994, the veteran has not received a specific 
psychiatric diagnosis since November 1990 when he was 
diagnosed at Allen Park VAMC with an organic mood disorder.  
Subsequent progress notes from Allen Park VAMC did not 
document any clear psychiatric diagnoses after November 1990.  
The most recent diagnosis from Allen Park VAMC was to rule 
out schizophrenia, rule out organic mood disorder, and to 
rule out malingering.  Progress notes through July 1992 do 
not specifically document a psychiatric diagnosis.  

The Board notes that the veteran was diagnosed with 
psychosis, NOS at a March 1993 VA examination; however, the 
probative value of this examination is limited.  The examiner 
noted that the veteran appeared to be inebriated during the 
examination.  In addition to diagnosing psychosis, NOS, the 
examiner also recommended ruling out somatization and a 
factitious condition.  

The Board finds that the mental capacity assessments provided 
by a physician in June 1994 pursuant to the veteran's 
application for SSA disability benefits have less probative 
weight than the other evidence of record for VA rating 
purposes.  In these assessments, the physician found moderate 
and marked limitations on the veteran's mental capacity.  In 
making such conclusions, the physician listed recent 
psychiatric diagnoses, including alcohol abuse, but offered 
no further explanation of his or her conclusions.  Nor is 
there any indication that the physician actually examined the 
veteran or had the benefit of reviewing the veteran's claim 
folder.  Finally, the physician's findings are not consistent 
with the current evidence of record which shows little in the 
way of actual documented psychological symptomatology after 
1990.  

Thus, the Board finds that the veteran's current psychiatric 
disorder does not warrant a rating in excess of 10 percent.  
While the veteran was diagnosed with residuals of 
schizophrenia in May 1994, it was noted that the veteran did 
not show evidence of psychosis on examination.  Furthermore, 
it was concluded subsequent to the August 1997 VA examination 
that the veteran's psychiatric condition did not limit his 
occupational and social functioning.  During the August 1997 
social-industrial survey, the veteran reported last receiving 
psychiatric attention in 1993.  

On examination, the only complaint noted was difficulty with 
sleeping.  While the veteran was documented as showing 
symptoms of psychosis in 1990, the medical records since that 
time have not specifically documented such symptomatology.  

Therefore, the Board concludes that the evidence shows that 
the veteran's current psychiatric condition does not warrant 
a rating of higher than 10 percent  See 38 C.F.R. § 4.2 
(1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has also considered whether referral to the Under 
Secretary or the Director for approval of a rating in excess 
of 10 percent based on an extra-schedular basis is warranted.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
it appears that it did not actually consider his claim in 
light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the case at hand, the Board notes that records from SSA 
indicate that in June 1994 the veteran was granted disability 
benefits primarily due to organic personality and secondarily 
due to alcohol abuse.  The June 1994 disability determination 
noted that the conclusion was based on the May 1994 
psychiatric examination.  

SSA records indicate that the veteran was found disabled on 
the basis of an organic personality and alcohol abuse.  The 
veteran is service connected for a psychosis associated with 
an organic brain syndrome.  Therefore, the SSA disability 
determination has little relevance to the issue at hand 
because it did not find him disabled based on a condition for 
which he is service connected.  




Regarding his psychosis, the Board notes that there is no 
evidence of frequent hospitalizations for his service 
connected psychiatric condition.  In fact, as the record 
points out, there is little evidence of any consistent 
treatment for a psychiatric condition after 1990.  It was 
specifically noted on an examination in May 1994 that the 
veteran was not exhibiting evidence of psychosis.  

It was again concluded at the August 1997 VA examination that 
the veteran did not show any signs of psychosis on 
examination, and the examiner specifically concluded that it 
was unlikely that the veteran's psychiatric symptomatology 
was interfering with his occupational and social functioning.  

Therefore, the evidence does not indicate that the veteran's 
service connected psychosis warrants referral for evaluation 
of an increased evaluation on an extra-schedular basis.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his service-connected psychosis associated with 
organic brain syndrome.  


Left Upper Extremity and Left Lower Extremity Weakness

Factual Background

As was stated above, the record indicates that the veteran 
sustained an in-service head injury resulting from an 
automobile crash.  In November 1978, the RO granted service 
connection for left upper and lower extremity weakness, 
assigning 10 percent ratings for both the upper and lower 
left extremities.  This decision was not appealed.  

Records from Allen Park VAMC show that the veteran was seen 
for headaches in October 1990.  The veteran reported getting 
hit over the left side of his head by a bus.  Examination 
revealed diffuse swelling over the left temple.  On follow-up 
in October 1990 the veteran reported having jerky movements 
of the body.  He stated that he had been having such jerky 
movements since his accident two weeks prior.  No further 
complaints regarding his extremities were noted through 1991.

An Allen Park VAMC progress note from May 1992 noted a 
complaint of occasional shaking in the veteran's left upper 
extremity.  No diagnosis regarding the left upper extremity 
was rendered.  The veteran returned again in May 1992 with 
complaints of jerking on the left side of his body.  The 
veteran stated that the jerking had its onset in 1977.  He 
reported that his left side was still weak.  

In November 1992, the veteran submitted a claim, in pertinent 
part, of increased ratings for weakness in his left upper and 
left lower extremities.  

In March 1993 the veteran underwent, in pertinent part, a VA 
neurological examination.  On examination, the veteran 
reported weakness in his left arm and left leg.  He reported 
that he could only lift five pounds with his left hand.  The 
veteran reported that he was right handed.  On neurological 
examination, gait and station were found to be normal.  Motor 
system examination revealed functional giveaway on testing of 
the left arm and left leg.  Tone and coordination were 
intact.  

In June 1993 the veteran underwent a neurological 
examination.  The veteran complained of, in pertinent part, 
left-sided weakness.  On examination, cranial nerves were 
symmetrically intact.  Sensory examination was intact in all 
modalities in the upper and lower extremities.  Motor 
examination revealed a trace of a left arm drift with good 
strength otherwise in the arms and legs.  Reflexes were 
symmetrical in the biceps, triceps, brachioradialis, 
patellars, and Achilles tendons.  Cerebellar function was 
found to be intact in the upper and lower extremities.  Gait 
and station were described as being within normal limits.  
There was no ataxia and a Romberg's sign was absent.  The 
physician concluded, in pertinent part, that the veteran had 
a slight left arm drift which was a residual from his 
traumatic brain injury in 1976.  

In August 1997 the veteran underwent, in pertinent part, a VA 
neurological examination.  On examination, the veteran 
reported minimal weakness in the left upper and left lower 
extremities.  The veteran reported that he was able to 
perform all activities of daily living and manage the 
bathroom and bath.  The veteran was noted as being right-
handed.  The veteran reported that he was able to lift 25 to 
50 pounds with his left hand.  On examination, all cranial 
nerves were found to be intact.  Gait and station were noted 
as being normal.  Motor system examination found the veteran 
to have normal tone and coordination, and normal muscle 
strength in all muscle groups.  Reflexes were intact, and 
plantar, flexor, and sensory examinations were all found to 
be intact.  The examining physician concluded that the 
veteran had no present neurological residuals.  The examiner 
specifically noted that the veteran had no functional 
weakness of his left arm or left leg on neurological testing.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the nerve involved, with a maximum equal to 
severe, incomplete.  38 C.F.R. § 4.123 (1998).  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(1998).  

The Rating Schedule, in pertinent part, provides a 20 percent 
rating for mild, incomplete paralysis of all radicular 
groups.  A 30 percent rating is warranted for the minor joint 
(40 percent for the major joint) if there is moderate, 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8513.  Neuritis (Diagnostic Code 8613) and neuralgia 
(Diagnostic Code 8713) will be rated under the above 
criteria.  See 38 C.F.R. §§ 4.123, 4.124 (1998).  

The Rating Schedule, in pertinent part, provides a 10 percent 
rating for mild, incomplete paralysis of the sciatic nerve.  
A 20 percent rating is warranted for the sciatic nerve if 
there is moderate, incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Neuritis (Diagnostic Code 8620) and 
neuralgia (Diagnostic Code 8720) will be rated under the 
above criteria.  See 38 C.F.R. §§ 4.123, 4.124 (1998).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function which is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A review of the record indicates that the development 
requested by the Board in its February 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, by February 1997 letter, the RO afforded the 
veteran the opportunity to identify additional treatment 
records which were pertinent to his claim, and the RO 
obtained SSA records pertaining to the veteran.

The record also shows that the RO scheduled (and the veteran 
attended) a VA neurological examination in August 1997.  The 
report of the examination addresses all the Board's February 
1997 remand questions.  The examiner specifically assessed 
the extent of neurological damage in the left upper and left 
lower extremities and rendered a conclusion regarding this 
assessment.  The examination report indicates that the claims 
folder was reviewed by the examiner in conjunction with his 
examination of the veteran (the examiner noted the veteran's 
previous psychiatric history).  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Thus, the Board finds that the development 
completed in this case is in full compliance with the Board's 
remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

The veteran is currently rated as noncompensable under DC 
8713 (neuralgia) for the left upper extremity and DC 8720 
(neuralgia) for the left lower extremity (see the March 1998 
supplemental statement of the case).  

A compensable rating under both DC 8713 (20 percent) and 8720 
(10 percent) require symptoms equivalent to mild, incomplete 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8713 and 
8720; 38 C.F.R. 4.124a (1998).  

Based on the probative evidence of record, the Board 
concludes that the veteran's left upper and left lower 
extremity weakness do not warrant compensable evaluations 
because he does not show symptoms in either of these 
extremities equivalent to mild, incomplete paralysis.  A 
previous March 1993 VA examination revealed functional 
giveaway in the left leg and left arm, and a June 1993 
examination revealed only a slight arm drift.  Furthermore, 
more recent medical evidence shows no evidence of 
neurological residuals in the left side.  More specifically, 
the August 1997 VA examiner concluded that neurological 
examination revealed no neurological residuals from his 1976 
accident and no functional weakness in the left arm or left 
leg.  This constitutes persuasive evidence that the veteran 
is not entitled to compensable ratings for the left upper 
extremity and the left lower extremity.  

While there is evidence of a history of left-sided weakness, 
the Board again re-asserts that the veteran was noted to have 
only a slight left arm drift and normal gait on a June 1993 
neurological examination.  Furthermore, the more current 
August 1997 VA examination report concluded that there were 
no neurological residuals including functional weakness of 
the left arm or left leg.  

As was stated above, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 38 
C.F.R. § 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 
(1994).  


As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence does not warrant a 
compensable rating for either the veteran's service-connected 
left upper extremity weakness or left lower extremity 
weakness.

Additional Matters

Extraschedular Consideration

The Board has also considered whether referral for an 
evaluation of a compensable rating for left upper and lower 
extremity weakness based on an extra-schedular basis is 
warranted.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran nor his 
representative have raised the issue  of 38 C.F.R. § 
3.321(b)(1) on appeal specifically in terms of his left upper 
and left lower extremity weakness.  In addition, there is no 
other evidence which would suggest an unusual or exceptional 
circumstance sufficient to justify referral for 
extraschedular consideration.  The Board again notes that SSA 
determined the veteran to be disabled due to an organic 
personality and alcohol abuse.  There is no SSA documentation 
concluding that the veteran's left upper and left lower 
extremity weakness limited his ability to work.  Having 
reviewed the record with the above regulations and caselaw in 
mind, the Board finds no basis for further action on this 
question.  


ORDER

Entitlement to an increased evaluation for residuals of 
psychosis associated with an organic brain syndrome is 
denied.  

Entitlement to a compensable evaluation for weakness in the 
left upper extremity is denied.  

Entitlement to a compensable evaluation for weakness in the 
left lower extremity is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

